Citation Nr: 0800957	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status-post chip fracture of the right fourth finger distal 
phalanx.

2.  Entitlement to service connection for arthritic changes 
of the index and middle fingers of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
status post chip fracture of the right fourth finger distal 
phalanx and assigned a noncompensable evaluation, effective 
November 21, 2003.  It also comes on appeal from an April 
2005 rating decision of the same RO that denied service 
connection for arthritic changes of the index and middle 
finger on the right hand.

A review of the veteran's claims file reflects that the 
veteran contends that all of his fingers were injured in the 
in-service accident that caused the fracture of his ring 
finger.  However, although the RO has developed and 
adjudicated the issues of entitlement to service connection 
for a ring, index finger and a middle finger disability, it 
has not developed or adjudicated the claim as it pertains to 
his thumb or his fifth (little) finger.  Therefore, the Board 
has no jurisdiction over those claims and they will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.101 (2007).  However, such issues are referred to 
the RO for appropriate action.

The issue of entitlement to an initial compensable evaluation 
for status-post chip fracture of the right fourth finger 
distal phalanx is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1.  Right index finger arthritis has been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  Right middle finger arthritis has been shown by competent 
evidence to be 
causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Right index finger arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Right middle finger arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of December 2004, and 
April 2006 letters from the agency of original jurisdiction 
(AOJ) to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claims, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the service connection claims.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
arthritic changes of the index and middle fingers of the 
right hand.  In order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury of disease, and a nexus 
between the current injury and in-service injury or disease.  
With respect to an in-service injury or disease, an October 
1962 service medical record demonstrates that the veteran 
injured his right hand when his right ring finger got caught 
in the door hatch of a tank.  With respect to a current 
disability, VA outpatient treatment records reflect that the 
veteran has reported experiencing pain in his right hand.  
Further, x-rays taken in conjunction with the veteran's July 
2004 VA compensation and pension examination reflect that he 
had mild arthritic changes of the distal interphalangeal 
(DIP) joints of the index and middle fingers on the right.  
Likewise, x-rays taken in conjunction with the veteran's June 
2007 VA compensation and pension examination also reflect 
that the veteran had mild degenerative narrowing at the 
metacarpophalangeal joint of the index and middle finger and 
at the distal interphalangeal joint of the middle finger.

As to the etiology of such arthritic changes in the veteran's 
middle and index fingers, the examiner who conducted the 
veteran's July 2004 and January 2005 VA examinations, after 
examination of the veteran and a review of his claims file, 
opined in January 2005 that such changes were not related to 
the veteran's service.  In reaching this conclusion, the 
examiner noted that "under the service medical record 
separation physical examination dated 04/64, [the veteran's] 
upper extremity examination was normal under the clinical 
evaluation with no serious injury or illness noted.  Further, 
according to the examiner:

Per the claims file record on review, it 
would not be likely that the mild 
arthritic changes of the right 
hand/second/ third digit distal 
interphalangeal joints are related to the 
military tank accident.  For reiteration 
per the service medical record injury 
clinic note dated October '62 patient got 
his right ring finger only, the distal 
phalange caught in the door hatch of the 
tank.  The mild arthritic changes of the 
right hand dominant male are not 
unexpected at this age as with left 
comparison he has very minor arthritic 
changes as well.

However, contrary to such opinion is that of the June 2007 VA 
examiner who opined that the veteran's right middle and index 
finger arthritis was related to service.  In reaching this 
determination, the examiner noted that the mild degenerative 
joint disease of the veteran's index and middle fingers was 
possibly secondary to hepatitis but may be osteoarthritis 
secondary to trauma given that the arthritis was only seen on 
the right hand.  Further, according to the examiner:

because this arthritis is unilateral and 
only seen in two fingers, it is at least 
as likely as not related to the same 
traumatic injury (crush injury by tank 
hatch) as what caused the chip fracture 
to the right fourth finger...The 
complaints of pain in the joints of the 
hand are most likely related to the 
traumatic injury and not hepatitis C 
related arthritis given that the 
arthritis is unilateral and only seen in 
some fingers.

In weighing the probative value of the medical evidence as to 
the etiology of the veteran's index and middle finger 
arthritis, the Board finds that because both examiners 
provided well-substantiated rationales for their conclusions, 
that both opinions are competent, probative medical evidence.  
As such, the Board finds that the evidence of record is in 
equipoise in this regard.

Therefore, because the veteran has been diagnosed as having 
index and middle finger arthritis, which is linked to his 
documented in-service tank door hatch accident, and resolving 
all benefit of doubt in the veteran's favor, the Board finds 
that the evidence for record is sufficient to support a 
finding of service connection for arthritis of the middle 
finger and index finger.  Accordingly, the veteran's claims 
for service connection for middle finger and index finger 
arthritis are granted.


ORDER

Entitlement to service connection for right index finger 
arthritis is granted.

Entitlement to service connection for right middle finger 
arthritis is granted.


REMAND

The veteran's seeks an initial compensable rating for his 
service-connected status-post chip fracture of the right 
fourth finger distal phalanx.  Significantly, the Board 
decision above has granted additional service connection for 
right index finger arthritis and right middle finger 
arthritis.  Pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 - 5230 (2007), assignment of the 
appropriate disability rating depends on evaluation of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  The RO has not adjudicated the veteran's 
current initial rating with consideration of involvement of 
multiple service-connected digits of the hand.  

In view of the foregoing, the case is hereby remanded for the 
following action:

Readjudicate the issue of entitlement to 
an initial compensable evaluation for 
status post chip fracture of the right 
fourth finger distal phalanx, with 
consideration of assignment of the 
appropriate disability rating for 
ankylosis or limitation of motion of 
multiple digits of the hand, including 
pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5218, and 5222, as well as 
Diagnostic Codes 5224 - 5230 (2007).  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


